SIMONTON, Circuit Judge
(after stating the facts). The receivers in the case of Clyde and Others v. Richmond & Danville Railroad Company were appointed on June 17,1892. Every item in this account was furnished to the railroad company. By accepting the draft for the full amount of the account and interest, they recognized and approved the claim. The evidence shows that, during their administration, they received large earnings, and that these exceeded the operating expenses, the surplus having been applied to permanent improvements, additions to properly, and interest. There can be no question as to the right of the petitioners to the payment of their claim. The decree of the circuit court is affirmed, with costs. „